Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Sun Life Financial acquires UK business of Lincoln National << Excellent fit will deliver substantial benefits to customers and shareholders >> TORONTO, June 15 /CNW/ - Sun Life Financial Inc. (TSX/NYSE: SLF) announced today it is acquiring the United Kingdom operations of Lincoln National Corporation. The value of the transaction is approximately (pnds stlg)195 million (CDN$359 million). The transaction, which is anticipated to be completed in the third quarter of 2009, is subject to regulatory approvals and to purchase price adjustments related to market and business performance between signing and closing. Donald A. Stewart, Chief Executive Officer, Sun Life Financial, said, "Sun Life is seizing a compelling opportunity to expand the scale of its UK business by acquiring a highly complementary and sizable block of business.
